211 P.3d 982 (2009)
229 Or. App. 502
In the Matter of H.E.H., Alleged to be a Mentally Ill Person.
STATE of Oregon, Respondent,
v.
H.E.H., Appellant.
300811980, A139356.
Court of Appeals of Oregon.
Submitted on May 1, 2009.
Decided July 8, 2009.
James A. Palmer, Eugene, filed the brief for appellant.
John R. Kroger, Attorney General, Jerome Lidz, Solicitor General, and Justice J. Rillera, Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and SCHUMAN, Judge, and ORTEGA, Judge.
PER CURIAM.
The trial court ordered that appellant be involuntarily committed because she is *983 mentally ill, specifically here, that she suffers from a mental disorder that makes her dangerous to others. ORS 426.005(1)(d). On appeal, appellant argues that there is insufficient evidence to support the order of involuntary commitment. The state concedes the insufficiency of the evidence. On de novo review, State v. O'Neill, 274 Or. 59, 61, 545 P.2d 97 (1976), we agree that the evidence is not clear and convincing that appellant is mentally ill on the alleged basis.
Reversed.